DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11, 19-20, filed 06/24/2022 are currently pending. 
Status of Claims
As indicated in the Office Action of 08/17/2020, claims 1-10 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2020. Claims 11, 19-20 are the subject matter of this Office Action. 
 
 Response to Amendment
Applicant’s amendments, filed June 24th, 2022 are acknowledged. Applicant's arguments, filed 6/24/2022 have also been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	 
 
 Claim Rejections - 35 USC § 103-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lodish (US2019/0093080 published 03/28/2019 with priority to U.S. Provisional Application 62303988 filed 03/04/2016) and Yu (WO2016/130897 published 08/08/2016 with priority to US Provisional Application 621157578 filed 02/13/2015) in view of Ear et al (Blood Vol 126 pages 880-890 published 2015), Reagan-Shaw FASEBJ Vol. 22 pages 659-661 Published 2007,  Clinical Trial NCT01464164 (made available to the public in 01/2012) and Zon (WO2013/138101 published 09/19/2013). 

Lodish teaches the administration of TGF receptor 1 kinase inhibitors pathway in order to treat diamond blackfan anemia (DBA) in a subject in need by increasing the production of red blood cells (abstract, [0028], claims 76, 78-79). Administration of TGF receptor 1 kinase inhibitor LDN-193189, to human patients is embraced in the methodology of Lodish ([0028], [0126]-[0129], [0132]). Lodish further teaches administration of said TGF kinase type 1 kinase inhibitor in a dose of 3-300 mg, which overlaps with the instantly claimed therapeutically effective amount (0.1 mg/kg-4 mg/kg corresponds to 6-240 mg for a human patient; see Reagan-Shaw FASEBJ Vol. 22 pages 659-661 Published 2007, Table 1). Applicant is reminded of MPEP 2144.05 wherein the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, Lodish does not specifically teaches the treatment of diamond blackfan anemia comprising the administration of saracatinib. Nor does Lodish teach the treatment of said DBA patient wherein the subject comprises the RSP19 mutation.
Yu teaches that the claimed saracatinib (AZD-0530) is equipotent as LDN-193189 of Lodish above at inhibiting TGF -1 receptor 1 kinase activity, such as ALK1, ALK2 and ALK3 kinases ([0028], [0057], [0145]  Figures 1A-1C). Yu further teaches that saracatinib (AZD-0530) is also effective at inhibiting BMP and TGF  type 1 transcriptional activity in activin like kinase ([0028], [0057], [0145] and Figures 1A-1C). Yu teaches that said compound is useful at treating anemia in patients in need, wherein said compound augments the buildup of hemoglobin in the blood and enhances the efficacy of erythropoietin in patients ([0059]-[0060], claims 18-21). Yu teaches therapeutically effective amounts of 0.1 mg/kg to 10 mg/kg, which overlaps with the amounts embodied in claim 20. 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have readily predicted that administration of the claimed ALK1, ALK 2 and ALK3 TGF  receptor 1 kinase inhibitor saracatinib/AZD-0530 would have effectively treated diamond blackfan anemia in a subject in need in view of the combined teachings of Lodish and Yu. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results;  
In the instant case, administration of the ALK1, ALK 2 and ALK3 TGF receptor 1 kinase inhibitor LDN-193189 was recognized in the art as an effective strategy to treat diamond blackfan anemia in a subject. Accordingly, said artisan would have readily predicted that substituting one ALK1, ALK 2 and ALK3 TGF  receptor 1 kinase inhibitor in the regimen of Lodish, for an alternative ALK1, ALK 2 and ALK3 TGF receptor 1 kinase inhibitor, such as saracatinib/AZD-0530, the resulting regimen would have effectively treated diamond blackfan anemia in said administered patient. 
Regarding the limitation of wherein saracatinib reduces the expression level of ID2 or wherein saracatinib further increases or elevates levels of GATA1, Applicant is reminded of MPEP 2111.04 in which the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). In the instant case, the intended result of reduced expression level of Id2 or elevated GATA1 will have its effect naturally as it is a latent property of the administered therapeutically effective amount of the compound to the DBA patient, absent factual evidence to the contrary. Moreover, Applicant is reminded that properties that accrue from a process step of administering a therapeutically effective amount of saracatinib/AZD-0530 to a patient with diamond blackfan anemia  taught by Lodish and Yu above are considered characteristic features of the claimed regimen. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove that the administered therapeutically effective amount of the ALK1, ALK 2 and ALK3 TGF  receptor 1 kinase inhibitor LDN-193189 or AZD-0530 to the DBA patient do not reduce expression of ID2 and increase GATA1 expression.  
However, the combined teachings of Lodish and Yu do not specifically teach wherein the DBA patient comprises a mutation in RSP-19. 
 Ear teaches diamond blackfan anemia is a bone marrow disorder wherein the predominant defect is the development of erythroid precursors into mature red blood cells (abstract, page 880 left col. through right col). Ear teaches that administration of a murine ortholog of Sotatercept (RAP-011) is effective at restoring red blood cell parameters in patients with anemia. Ear teaches that administration of a murine ortholog of Sotatercept (RAP-011) is also effective at activating hemoglobin levels in DBA patients that comprise the RSP-19 mutation, yielding results that are similar to those embraced in Figure 1 of the instant specification (page 880, right col. 884 right col. to page 885 left col., Figure 5D).   Mutations in RSP-19 of Ear above cause diamond blackfan anemia 1 (DBA1) (See Zon WO2013/138101 published 09/19/2013, [00162]). Thus, the treatment of said DBA patient comprising an RSP19 mutation embraces a treating a patient comprising Diamond Blackfan Anemia 1. Ear further teaches that sotatercept and RAP-011 function as ligand traps that antagonizes signaling downstream of activin receptor IIA by sequestering TGF and bone morphogenic proteins (BMPs) (page 880 right col.), the same therapeutic targets of AZD-0530 and DBA treating LDN-193189 above.  Moreover, Clinical trial NCT01464164 teaches the administration of the aforementioned sotatercept to human patients comprising diamond blackfan anemia in order to treat the hemoglobinopathy (pages 1-2).
Therefore, one of ordinary skill in the art prior to the time of the invention would have predicted that administration of the BMP and TGF  inhibiting AZD-0530 would have effectively treated diamond black fan anemia in a subject in need as taught by Lodish and Yu above, including anemia patients who comprise mutations in RSP-19 in view of Ear, Zon and Clinical Trial NCT01464164. Considering therapeutic agents that are inhibitors of BMP and TGF such as the ortholog of sotatercept (RAP-011) are effective at activating hemoglobin levels in DBA patients that comprise the RPS19 mutation, said artisan would have readily predicted that applying the diamond black fan anemia treating regimen of administering the BMP and TGF   receptor 1 kinase inhibitor taught by Lodish and Yu, to an anemia patient with RPS-19 mutation would have effectively treated said subject. 
  
Applicant traverses the rejection of record. Applicant argues that a skilled artisan would not have arrived at the instantly claimed methodology in view of the combined prior art with a reasonable expectation of success. Applicant asserts AZD-0530 has similar selectivity to LDN-193191 for inhibiting ALK1-ALK3 kinases of TGF1 (Yu: Figures 1A-1B, [0028]). However, Applicant asserts that AZD-0530 comprises a 10-fold decrease in potency at inhibiting TGF-1 compared to LDN-193191. Considering Yu does not specifically teach treating diamond blackfan anemia with AZD-0530, Applicant asserts that the prior art teaches away from the presently claimed as a  skilled artisan would not have been motivated to switch to a less potent TGF-1 inhibitor (AZD-0530) with a reasonable expectation that the resulting regimen would be effective to treat diamond blackfan anemia in the administered subject. 
  
 Response to Arguments
Applicant’s arguments, filed 06/24/2022 are acknowledged and have been carefully considered. Regarding Applicant’s contention that Yu teaches away from substituting the TGF -1 inhibitor LDN-193189 for AZD-0530 to treat diamond blackfan anemia as AZD-0530 is less potent than LDN-193989, this argument remain unavailing. 
 
    PNG
    media_image1.png
    893
    755
    media_image1.png
    Greyscale

Applicant is reminded of MPEP 2123 in which the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In the present case, the combined prior art neither discredits nor discourages substituting one TGF-1 inhibitor (LDN-193189) for an alternative TGF-1 inhibitor (AZD-0530) in order to treat diamond blackfan anemia in a subject. Nor does the combined prior art disclose an unpredictability in the field of using TGF-1 inhibitors to treat diamond blackfan anemia. While AZD-0530 may be less potent at inhibiting TGF-1, the combined prior art of Lodish still embraces administering the same therapeutically effective amount of 3-300 mg of a TGF-1 inhibitor to treat the same anemic disorder. Said amount embraced within Lodish overlaps with the instantly claimed therapeutically effective amount (0.1 mg/kg-4 mg/kg corresponds to 6-240 mg for a human patient; see Reagan-Shaw FASEBJ Vol. 22 pages 659-661 Published 2007, Table 1).  As such, even if AZD-0530 is less potent at inhibiting TGF compared to LDN-193189, administration of the less potent TGF-1 inhibitor of Yu in the amount art-recognized as effective to treat diamond blackfan anemia embraced within Lodish will still predictably yield the functional result of treating diamond blackfan anemia in the administered subject absent factual evidence to the contrary.  In the present case, Applicant has not provided objective evidence that the therapeutically effective dose embraced within the prior art would not be effective in treating diamond blackfan anemia with the less potent TGF -1 inhibitor AZD-0530 of Yu. For these reasons, the rejections of record are maintained. 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628